DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to Amendment filed on 7/21/2022.
Claims 1 – 23 are pending.
Claims 21 – 23 are newly added.
Terminal Disclaimer
The terminal disclaimer filed on 7/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,016,132 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: See accepted TD filed on 7/21/2022.
Regarding Claims 1 – 23, same reasons of Action sent on 4/8/2022.

The closest references are found based on the updated search:
Hasegawa et al. (US 2022/0214406 A1) discloses an electrical system comprising: a power converter including: two or more DC converter terminals, and at least one converter leg connected to the DC converter terminals, each converter leg including a plurality of semiconductor switches and an AC terminal that defines an AC phase of the electrical system and is connectable to a respective AC terminal of an electrical load; a DC bus including: two or more DC bus terminals (see claim 15).
Sargsyan (US 2022/0187347 A1) suggests a power line, the power line including a first, second and third high-voltage conductor configured to provide three-phase power, the measuring unit comprising: a first, second and third two-pole electrical interconnections (see claim 1).
Madonna et al. (US 2022/0149611 A1) teaches a method for monitoring an electrical connection status of a disconnector device of a grid protection system protecting a power distribution or transmission grid from damage in case of a power surge (see claim 18).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 16, and 20, therefore claims 1 – 23 are allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/30/2022